Citation Nr: 1736187	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a shoulder disability.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

In December 2015, the Board remanded the claim to obtain and associate the Veteran's service medical records with the Veteran's claims file, and to obtain an examination addendum which considered and addressed the Veteran's combat statement.

In December 2016, the Board again remanded the claim to consider and address the Veteran's combat statement.  That decision also referred the issue of entitlement to service connection for diabetes secondary to herbicide exposure, which was raised by 2014 VA treatment records, to the Agency of Original Jurisdiction for adjudication.  However, no adjudicative action regarding that matter has occurred and that matter is again referred to the Agency of Original Jurisdiction.

In March 2017, an examination addendum was completed.  However, the examiner did not discuss the Veteran's combat statement.

To comport with the evidence of record, the issue of entitlement to service connection for a left shoulder disability has been recharacterized as service connection for a bilateral shoulder disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds the remand directives have not been completed and the appeal is remanded.  Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a shoulder disability must be remanded for further development.

In the same November 2009 correspondence, the Veteran also described an incident during combat in Vietnam.  The Veteran claimed to receive small arms fire while driving a truck during a supply trip in Vietnam.  The Veteran claimed to have leaned on his right side and driven over a large hole in an attempt to avoid the incoming fire.  The Veteran claimed that maneuver caused pain in the neck, shoulders, and arms.

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Moran v. Principi, 17 Vet. App. 149 (2003); Sizemore v. Principi, 18 Vet. App. 264 (2004).  With respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A.  § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  However, that can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link a claimed disability etiologically to service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran.  Those provision aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Wade v. West, 11 Vet. App. 302 (1998) (a combat Veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability).  Therefore, the examination should consider the lay statements regarding combat incurrence and continuity of symptomatology.  A determination regarding engaging in combat may be needed if that etiology is confirmed.

Later in an August 2010 correspondence with VA, the Veteran maintained that the incident in Vietnam caused the claimed shoulder disability, and that the vehicle accident in July 1973 worsened the shoulder disability.

In the April 2012 VA examination, the examiner stated on page 34 of the questionnaire that the Veteran's bilateral shoulder disability was at least as likely as not related to service.  However, on page 35 the examiner stated that the present bilateral shoulder disability was not related to service.  No rationale was provided to support either opinion.  Therefore, the Board finds that the examiner report contains conflicting and inconsistent opinions.

In the March 2017 examination addendum, the examiner discussed the July 1973 vehicle accident.  However, no comment on the Veteran's combat statement was provided, nor is there any indication that the examiner reviewed the Veteran's combat statement.  Therefore, the Board notes the examiner provided an inadequate opinion.

Since the examiner did not comply with the terms of the December 2015 or December 2016 remands, an additional remand is necessary to schedule an examination addendum to obtain a medical opinion in compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a medical doctor to determine the etiology of any diagnosed shoulder disability.  The examiner should consider and address the Veteran's combat statement regarding having incurred a shoulder disability during combat.  The examiner must review the claims file and should note that review in the report.  The examiner must diagnose all shoulder disabilities found in either shoulder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any shoulder disability is related to service, or was caused by or aggravated by any service-connected disability or disability incurred in or aggravated by service.  The examiner must discuss the Veteran's contention that a shoulder disability was incurred during combat actions in service and should consider the Veteran's statements that an incident during combat in service caused a shoulder disability and his statements regarding continuity of symptomatology since service.  The examiner should provide a basis and reasoning, other than the lack of service medical records for a shoulder disability, to support the opinion.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

